Citation Nr: 1707640	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  15-41 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable evaluation for hemorrhoids.


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's wife


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to December 1960 and from October 1961 to August 1962, with additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted entitlement to service connection for hemorrhoids and assigned a noncompensable disability rating.

In June 2014, the Board took jurisdiction of the issue of entitlement to a compensable rating for hemorrhoids pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) so that the Veteran could be issued a Statement of the Case (SOC) with regard to that issue.  The Board also remanded the issue of entitlement to service connection for a left knee condition for further development.  As directed by the Board, the RO issued an SOC in October 2015, and the Veteran filed a timely substantive appeal in November 2015.  The issue of entitlement to service connection for a left knee condition will be the subject of a separate decision, as a different Veterans Law Judge held a hearing on that issue.

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge, a transcript of which has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issue on appeal.

VA's duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of severity of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board notes that the Veteran was last afforded a VA examination to assess the severity of his hemorrhoids in June 2013, almost four years ago.  Since that examination, the record reflects that the Veteran's hemorrhoids may have increased in severity.  Specifically, at the November 2016 hearing, the Veteran testified that his private physician, Dr. A.D., said that his internal hemorrhoids were large, whereas the June 2013 VA examiner indicated that the Veteran's hemorrhoids were small to moderate.  In light of the foregoing, a more contemporaneous examination is warranted in order to ensure that the record reflects the current severity of the Veteran's service-connected hemorrhoids.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  

Remand is also necessary to obtain private treatment records.  In September 2008, the Veteran submitted authorization for VA to obtain records from Dr. A.D. related to colonoscopies in February 2007 and June 2008.  The RO obtained copies of the colonoscopy reports.  However, during subsequent VA treatment visits, the Veteran reported that he continued to see Dr. A.D. for hemorrhoid treatment, and VA treatment records reference outside colonoscopies in 2010 and 2014.  Additionally, during the November 2016 hearing, the Veteran testified that he last saw Dr. A.D. in August 2016.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As the Veteran identified medical evidence that may be pertinent to his appeal, those records should be obtained on remand.

Finally, as the claims file is being returned, it should be updated to include VA treatment records compiled since March 2016.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records for the period from March 2016 to the present.  

2. Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain treatment records from Dr. A.D. dated from 2007 to the present, to specifically include all treatment notes and colonoscopy reports.

If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  Allow the Veteran an appropriate amount of time to respond.  

All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

3. After all available records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected hemorrhoid disability.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and the examiner is requested to report complaints and clinical findings in detail. 

After review of the claims file and examination of the Veteran, the examiner should describe all symptoms and manifestations of the Veteran's hemorrhoids disability.  The examiner must also specifically note whether the Veteran's hemorrhoids are mild or moderate in severity; are large or thrombotic, irreducible, with excessive redundant tissue, and evidencing frequent recurrences; or, with persistent bleeding and with secondary anemia, or with fissures.

Any additional pertinent findings should be reported.  In providing answers to the aforementioned questions as well as documenting other symptoms, the examiner should comment on and/or take note of the fact that the Veteran is generally considered competent to report on the observable symptoms of his disorder (i.e., pain, swelling, etc.) even if medical records may be negative for such symptoms.

In addition to objective findings, the examiner should fully describe the Veteran's lay accounts of functional effects caused by hemorrhoids in the final report of the evaluation, such as functional impairment impacting his daily activities and employment/employability.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following the completion of the foregoing, the RO/AOJ should readjudicate the claim of entitlement to a higher disability rating for hemorrhoids.  If the claim is not granted in full, supply the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




